Citation Nr: 0432179	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet and hands

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension with heart disease is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to September 1965.

This matter came before the Board of Veteran's appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office.

In a decision dated in November 1999, the Board denied the 
veteran entitlement to service connection for residuals of 
frozen feet and hands.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002, the Court vacated 
that part of the Board's decision that denied service 
connection for residuals of frozen feet and hands and 
remanded the case to the Board for further adjudication in 
light of the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Thereafter additional evidence was developed by the Board 
pursuant to then authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002).  The case was then remanded to the RO in August 2003 
for further development to include consideration of all the 
evidence added to the record.  The case has been returned to 
the Board and is now ready for appellate review.

In its November 1999 decision the Board also remanded the 
issue of whether new and material evidence has been presented 
to reopen a claim for entitlement to service connection for 
hypertension with heart disease.  The RO was instructed to 
inform the veteran of the requirements necessary to reopen 
his previously denied claim as to that issue and thereafter 
adjudicate the issue.  The RO in a letter to the veteran 
informed the veteran of the need to submit additional 
evidence.  The veteran subsequently notified the RO that 
medical evidence in support of his claim consisted of 
treatment records maintained at the VAMC in Miami, Florida.  
While these records have since been obtained and associated 
with the veteran's claims file, compliance with the 
adjudication directed by the Board has not been undertaken.  
This matter is referred to the RO for such compliance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a VA Cold Injury Protocol examination in March 2004, 
the examiner indicated that he had reviewed the records, 
including a report of a nerve conduction study in November 
2000 which showed no evidence of peripheral neuropathy but 
showed bilateral carpal tunnel syndrome.  However, the 
examiner made no reference to the two VA nerve conduction 
studies conducted in 2001 (month unknown) and December 2001.  
These studies were interpreted as showing motor sensory 
neuropathy secondary to frost bite.  As such, the Board finds 
that additional development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records from the VA Miami 
outpatient clinic covering the period 
from February 19, 2004 to the present

2.  The RO is requested to forward the 
claims folder to the VA examiner who 
performed the VA Cold Injury Protocol 
examination in March 2004 for an addendum 
(if the examiner is unavailable to 
another VA cold injury specialist).  The 
examiner is requested to again review the 
claims folder.  Thereafter the examine is 
requested to comment on the clinical 
significance of the 2001 nerve conduction 
studies interpreted as showing motor 
sensory neuropathy secondary to frost 
bite as it relates to the examiner's 
opinion rendered in March 2004.  Any 
additional testing or examinations deemed 
necessary by the examiner should be 
conducted.

3.  Thereafter, the RO should re-
adjudicate the claim in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




